          Case 1:20-cv-00439-KRS Document 22 Filed 04/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


WINSOME MARJORIE THOMPSON,
         Plaintiff,

       vs.                                                     CIV NO. 1:20-00439-KRS

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.

                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 21) to file a response to Plaintiff’s Motion to Reverse and Remand for Payment of

Benefits, or in the Alternative, for Rehearing, with Supporting Memorandum (Doc. 20), the

Court having reviewed the motion and being otherwise fully advised, FINDS that the motion is

well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until May 19, 2021, to file a

response, and Plaintiff shall have until June 2, 2021, to file a reply.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted 04/19/2021
M. THAYNE WARNER
Special Assistant United States Attorney

Electronically approved 04/19/2021
FRANCESCA J. MACDOWELL
Attorney for Plaintiff
